Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a second end of the coupling” in line 5; however, no first end has been previously claimed.
Claim 5 recites “the rotor keyway” in line 9; there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US Patent No. 2,240,569) in view of Head (US PGPub No. 2007/0273225).

Myers teaches:

limitations from claim 1, a method of connecting in tandem first and second motors (20, 25; FIG. 1-2; C. 1 Lines 1-3) of an electrical submersible well pump assembly, each of the first and second motors having a housing (11), the first and second motors having first and second shafts (23, 28), respectively, each of the first and second motors having a plurality of rotor sections (22, 27; Myers does not explicitly teach sections of the rotor the use of multiple rotor sections would have been obvious in order to control the size and torque of the motor as needed; further it has been held that the duplication of parts taught by the prior art requires only routine skill in the art; see MPEP 2144.04 Section VI.); the method comprising: securing the housings of the first and second motors together (via connector 18; see FIG. 1-2);

Myers does not explicitly teach a type of rotor (plural permanent magnets) or that poles of rotor magnets are aligned;

However, Head teaches an ESP (paragraph 2) including multiple permanent magnet motors (30) coupled together (see FIG. 6); and that alignment of the rotor magnets is important to the function of the motor (see dimples, paragraph 34);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a known magnetic motor in the pump of Myers, such as the aligned permanent magnet motor of Head, in order to produce an expected result (i.e. the driving of a shaft) and to ensure that the rotor is aligned with its lamination coils (paragraph 34 of Head); 





Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US Patent No. 2,240,569) in view of Head (US PGPub No. 2007/0273225) as applied to claim 1 above, and in further view of Artzberger (US Patent No. 4,950,101).

Myers teaches:

limitations from claim 2, wherein the first and second shafts having a splined end (50) with external splines (50); a coupling (29) connected with the first and second shaft for rotation in unison, the coupling having internal splines that engage the external splines for causing the first and second shafts to rotate in unison (Page 2 C. 1 Lines 16-38);

Neither Myers nor Head teaches the use of an irregularity as claimed to align the motor rotors;

Artzberger teaches: 


limitations from claim 2, a shaft coupling (FIG. 3; 39) including first and second splines for rotationally aligning a first shaft (16) with a second shaft (16) prior to securing the shafts together (see asymmetric splines in FIG. 4; abstract) and a coupling (22) about the splined ends (see FIG. 3 and FIG. 6); wherein: further forming a coupling irregularity (46) in the internal splines (44) that is at a controlled orientation relative to the magnetic poles of the first shaft (as per the combination with Head wherein poles are advantageously aligned); and forming a shaft irregularity (45) in the external splines that is in a controlled orientation relative to the magnetic poles of the rotor of the second shaft (as per Head); manually rotating the second shaft until the shaft irregularity aligns with the coupling irregularity; then moving the first and second motors toward each other until the external splines are in engagement with the internal splines and the second shaft and coupling irregularities engage each other; then connecting the housings of the first and second motors together (C. 3 Line 64 through C. 5 Line 23, and C. 5 Line 8-21 teaching the alignment of the shafts by a workmen in the field using the irregular splines)

It would have been obvious to one of ordinary skill in the art to utilize the asymmetric splines of Artzberger to align the motor rotors of Myer, in order to simplify the alignment of the magnetic elements of the rotor during installation (C. 4 Lines 18-23 of Artzberger; and further see Head above teaching the alignment of permanent magnet rotors);





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US Patent No. 2,240,569) in view of Head (US PGPub No. 2007/0273225) as applied to claim 1 above, and in further view of Romand-Monnier et al (US Patent No. 4,500,226).

Myers teaches:

limitations from claim 5, wherein the first and second shafts having a splined end (50) with external splines (50); a coupling (29) connected with the first and second shaft for rotation in unison, the coupling having internal splines that engage the external splines for causing the first and second shafts to rotate in unison (Page 2 C. 1 Lines 16-38);

Neither Myer nor Head teaches the use of a coupling indicia as claimed to align the motor rotors;

Monnier teaches:

limitations from claim 5, an ESP (C. 1 Lines 12-17) including multiple permanent magnet motors (1-2) coupled together (C. 3 Lines 19-27; see FIG. 1); and including first and second alignment means (see grooves and cams in FIG. 1-4; C. 4 Lines 52-68) for rotationally aligning a first shaft (5) with a second shaft (20) prior to securing the shafts together (C. 4 Lines 13-18);  further wherein placing a coupling indicia on an exterior of the coupling (C. 4 Lines 43-45 – “groove”) that is at a controlled orientation relative to the rotor of the first shaft (C. 4 Lines 13-18); and placing a shaft indicia on an exterior of the splined end of the second shaft (C. 4 Lines 57-60 – one of the splines engaging with the cam 27) moving the first and second motors toward each other, causing the internal and external splines to fully engage each other (C. 4 Lines 13-18, 57-60 and C. 5 Lines 1-13); then connecting the housings of the motors together (via the connector 18 of Myers);

It would have been obvious to one of ordinary skill in the art to utilize the coupling mechanism of Monnier to align the motor rotors of Myer, in order to simplify the alignment of the magnetic elements of the rotor in an efficient alignment (for example the poles of the rotors as per Head) and to reduce damages from misaligned coupling (C. 1 Lines 27-35 of Monnier);



Allowable Subject Matter

Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 teaches a keyway between splines of the shaft and the coupling member, the keyway aligned with a rotor keyway; the prior art does not teach this combination of splines and keyways.
Claim 6 recites limitations of a second shaft protuberance, a coupling orientation slot having two edges and a curved portion, wherein the protuberance enters a slot of the edges to rotate the second shaft during coupling. The prior art is silent to such a coupling/orienting structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent 9,893,578 teaches a downhole electric motor with rotor keyways being aligned in a particular manner (FIG. 5);
US Patent 4,409,504 and 2,098,958 teaches tandem ESP motors with a sleeve coupling;
US Patent 4,578,608 teaches downhole motors coupled via a splined connection;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746